STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0396
VERSUS

YANCEY SHANE HENDERSON JUNE 22, 2022
In Re: State of Louisiana, applying for supervisory writs,

22nd Judicial District Court, Parish of St. Tammany,
No. 4401-F-2021.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court’s ruling refusing to
order payment of any restitution is vacated. The district court
held that the State did not meet its burden of proving with
accuracy the value of the stolen property; however, the
transcript of the February 16, 2022 restitution hearing reflects
that the State introduced evidence that showed the amount the
victim paid for the property. In cases where the victim or his
family has suffered any direct loss of actual cash, any monetary
loss pursuant to damage to or loss of property, or medical
expense, when a court places the defendant on probation, it
shall, as a condition of probation, order the payment of
restitution. The court shall order restitution in a reasonable
sum not to exceed the actual pecuniary loss to the victim in an
amount certain. See La. Code Crim. P. art. 895.1(A) (1).
Accordingly, we remand this case to the district court to
consider the evidence of the amount paid by the victim to
purchase the property, purportedly introduced in State’s Exhibit
1, and to order restitution if the court finds that evidence is
competent.

VGW
EW

Guidry, J., dissents and would deny the writ application.
The trial court is not required, nor permitted, to award
restitution not supported by the record. State v. Porche, 2020-
0246 (La. App. Ist Cir. 12/30/20), 318 So.3d 184, 192. Based on
the record before this court, I find that the district court did

not err or abuse its discretion in not awarding restitution in
this case.

COURT OF APPEAL, FIRST CIRCUIT

A.Smt

DEPUTY CLERK OF COURT
FOR THE COURT